     Case
     Case 1:18-cr-10092-WGY
          1:18-cr-10241-FDS Document
                            Document 35-2
                                     48-1 Filed
                                          Filed 11/14/18
                                                10/30/18 Page
                                                         Page 11 of
                                                                 of 55
                                                                         1




 1                        UNITED STATES DISTRICT COURT

 2                      FOR THE DISTRICT OF MASSACHUSETTS

 3
                                                 18cr10092-wgy
 4

 5

 6

 7

 8   ************************************
                                        *
 9   United States vs. Ryan S. Lin      *             JUDGE'S FINDINGS
                                        *
10   ************************************

11

12

13

14

15           BEFORE:     Honorable Judge William G. Young

16

17

18
                            Richard H. Romanow
19                       Official Court Reporter
                       United States District Court
20                           1 Courthouse Way
                       Boston, Massachusetts 02210
21
                               October 3, 2018
22

23

24

25
     Case
     Case 1:18-cr-10092-WGY
          1:18-cr-10241-FDS Document
                            Document 35-2
                                     48-1 Filed
                                          Filed 11/14/18
                                                10/30/18 Page
                                                         Page 22 of
                                                                 of 55
                                                                         2




 1                 THE COURT:      Mr. Ryan S. Lin, in consideration

 2   of the offenses of which you stand convicted, the

 3   information from the United States Attorney, your

 4   attorney, the probation officer, and yourself, this

 5   Court sentences you to a total of 210 months in the

 6   custody of the United States Attorney General.

 7   Thereafter the Court places you on 5 years of supervised

 8   release.     The Court imposes no fine due to your

 9   inability to pay a fine.           The Court imposes restitution

10   in the amount of $12,802.85 to be paid to Jane Doe 1.

11   The Court imposes the special assessment of $2,500 as is

12   required by the law.

13           Let me break down the total sentence.               On Counts 1

14   through 7, you are sentenced to the statutory maximum of

15   5 years, the sentence on each count to run concurrent,

16   one with the other.         On Counts 8 through 15, you are

17   sentenced to 15 1/2 years, that sentence to run

18   concurrent with the sentence just imposed.                 On Counts 13

19   through 21, you are sentenced to the maximum sentence of

20   10 years on each count, the sentence on each of these

21   counts to run concurrent with the sentences just

22   imposed.     On Counts 22 through 24, you are sentenced to

23   the maximum of 5 years, the sentence on each of those

24   counts to run concurrent with the sentence just imposed.

25   On Count 25, as is required by the law, you are
     Case
     Case 1:18-cr-10092-WGY
          1:18-cr-10241-FDS Document
                            Document 35-2
                                     48-1 Filed
                                          Filed 11/14/18
                                                10/30/18 Page
                                                         Page 33 of
                                                                 of 55
                                                                         3




 1   sentenced to 2 years, which sentence runs consecutive to

 2   the sentence that I have just imposed.               The highest of

 3   those sentences being a 15 1/2 year sentence on Counts 8

 4   through 12, so 2 years takes us up to 17 1/2 years, the

 5   maximum sentence which under this plea agreement I am

 6   allowed to impose.         Let me explain the sentence to you.

 7           This conduct is monstrous.           We live in a

 8   community.      Reading this entire record, listening to the

 9   victims, listening to the Assistant United States

10   Attorneys, listening to your counsel, who's done a

11   superb job on your behalf, not the least in the

12   negotiation of this plea agreement, he's right to point

13   out that all of these crimes were committed with you

14   sitting behind a computer.           That point is well-taken.

15   Yet in today's world, that does not diminish the crimes

16   in any way.      In fact it ought to bring home to all of us

17   how interconnected we are and what havoc can be wreaked

18   by the improper evil criminal conduct in which you so

19   gleefully engaged.

20           I'll grant you that you may not have fully

21   appreciated the harm you did to your specific victims

22   and to the community as a whole.             In the eyes of this

23   Court, that does not diminish from the sentence which

24   ought be imposed.

25           You'll have credit towards the service of this
     Case
     Case 1:18-cr-10092-WGY
          1:18-cr-10241-FDS Document
                            Document 35-2
                                     48-1 Filed
                                          Filed 11/14/18
                                                10/30/18 Page
                                                         Page 44 of
                                                                 of 55
                                                                                4




 1   sentence from October 5th, 2017 to the present, since

 2   you've been detained in federal custody.                In the 5 years

 3   of supervised release, once you are released, all the

 4   general conditions of supervised release are imposed and

 5   the special conditions that appear on Page 56 through 57

 6   of the presentence reports, specifically enumerated

 7   Special Conditions 2 through 15.             This is a fair and a

 8   just sentence.       The Court has no hesitancy on imposing

 9   it.

10           You have the right to appeal from any findings or

11   rulings that the Court has made against you.                 Should you

12   appeal and should your appeal be successful, in whole or

13   in part, and the case remanded, you'll be resentenced

14   before another judge.          Mr. Carney, if an appeal is

15   decided upon, you want transcript, seek it from this

16   session of the court because I'll turn it around right

17   away.

18           Do you understand?

19                 MR. CARNEY:      Yes, sir.

20                 THE COURT:      He's remanded to the custody of

21   the marshals.

22                 MS. BURKART:       Your Honor, I'd just like to

23   note for the record that there's forfeiture as well.

24                 THE COURT:      The forfeiture is decreed as

25   prayed for by the government.            And I thank you.           He's
     Case
     Case 1:18-cr-10092-WGY
          1:18-cr-10241-FDS Document
                            Document 35-2
                                     48-1 Filed
                                          Filed 11/14/18
                                                10/30/18 Page
                                                         Page 55 of
                                                                 of 55
                                                                         5




 1   remanded.

 2                 (Ends, 4:50 p.m.)

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
